Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 1 of 13




                          EXHIBIT 69
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 2 of 13




    19 November 2020

    BY EMAIL

    Secretariat of the ICC International Court of Arbitration
    33-43 avenue du Président Wilson
    75116 Paris
    France
    ica1@iccwbo.org

    Re:      ICC Case No. 20910/ASM/JPA (C-20911/ASM) – (1) Grupo Unidos por el Canal, S.A.
             (“GUPC” or “Claimant 1”), (2) Sacyr, S.A., (3) Webuild, S.p.A, (4) Jan De Nul, N.V.
             (“Claimants”) v. Autoridad del Canal de Panamá (“Respondent” or “ACP”) (together,
             the “Parties”)


    Dear Mr. Argentato and Ms. Pinton,

    Claimants write with respect to the additional disclosures made by the members of the Tribunal on 29
    and 30 October, and 2 and 3 November 2020, following Claimants’ submission of a challenge to the
    Tribunal on 28 October 2020. 1 As anticipated, Claimants hereby submit observations on these new
    disclosures, and take this opportunity to address as appropriate the comments submitted by the
    Tribunal members on the challenge on 12 November 2020.

    I.         BACKGROUND TO CLAIMANTS’ ADDITIONAL OBSERVATIONS

    1.         Claimants refer to their challenge of 28 October 2020 for a full elaboration on the bases for
               their challenge.

    2.         By way of background, this challenge is based on disclosures recently made by the members
               of the Tribunal at Claimants’ request. These disclosures have revealed that all three members
               of the Tribunal have withheld important connections between themselves, the arbitrators of the
               previous Cofferdam Tribunal, and counsel for Respondent. These undisclosed connections are
               highly problematic; they call into question the arbitrators’ independence in the eyes of
               Claimants and give rise to reasonable doubts as to their impartiality.

    3.         To recall, on 26 October 2020 Claimants had to send further questions to each of the members
               of the Tribunal, aimed at obtaining full answers to their Disclosure Requests, given the great
               reluctance displayed by the arbitrators to make complete disclosures. 2

    4.         On 28 October 2020, Mr. Gunter sent new clarification requests to Claimants concerning the
               involvement of the lawyers at his law firm as co-counsel or arbitrator in unrelated proceedings

    1          Pursuant to Article 14 of the ICC Rules, Claimants submitted a challenge to the Tribunal in ICC Case
               No. 20910/ASM/JPA (C-20911/ASM) (“Panama 1”) on 28 October 2020. On the same day, Claimants also
               submitted a challenge in the related ICC Case No. 22466/ASM/JPA (C-22967/JPA) (“Panama 2”) (together with
               Panama 1, the “Arbitrations”). Both challenges are based on the same grounds. See Letter from Claimants to the
               ICC Secretariat (20910) dated 28 October 2020; Letter from Claimants to the ICC Secretariat (22466) dated
               28 October 2020.
    2          Email from Claimants to Pierre-Yves Gunter dated 26 October 2020; Email from Claimants to Robert Gaitskell QC
               dated 26 October 2020; Email from Claimants to Claus von Wobeser dated 26 October 2020.
                                                                                                                           1

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 3 of 13




               with any of the Parties’ Counsel since 2013. 3 In particular, Mr. Gunter asked Claimants to
               point at provisions of the IBA Guidelines on Conflicts of Interest in Arbitration specifically
               dealing with this issue, which Claimants consider was an improper attempt at limiting his
               disclosure obligations to the non-exhaustive lists provided in the IBA Guidelines.

    5.         On 29 and 30 October 2020, the members of the Tribunal provided (once more) partial
               responses to Claimants’ additional questions. 4 As detailed below, these responses reinforced
               Claimants’ concerns as to the impartiality and independence of the arbitrators.

    6.         On 2 November 2020, Mr. Gunter made additional disclosures in response to Respondent’s
               request. 5

    7.         On 2 November 2020, Claimants answered Mr. Gunter’s clarification requests, highlighting
               the broad scope of arbitrators’ disclosure obligations under the ICC Rules, and that the lists
               provided in the ICC Note to Parties and Arbitral Tribunals on the Conduct of the Arbitration
               (“ICC Note”) and the IBA Guidelines are non-exhaustive. 6

    8.         On 3 November 2020, Mr. Gunter wrote to Claimants, notably stating that “an arbitrator or
               prospective arbitrator cannot be expected to provide information as extensive as some of the
               information contained in Claimants’ request of 15 October 2020 and follow-up
               communications/clarifications.” 7    On that day, Dr. Gaitskell also provided some
               clarifications. 8

    9.         At the end of this process, having adopted a piecemeal approach to disclosing relevant
               information, which should have been disclosed spontaneously at the time the relevant
               circumstances occurred, Mr. Gunter and Dr. Gaitskell maintained their refusal to disclose
               certain information in relation to connections that they or their law firm/chambers have with
               other involved arbitrators or parties’ counsel.

    10.        In light of the above, Claimants’ position is that, despite repeated requests, Mr. Gunter and
               Dr. Gaitskell have not fully complied with their disclosure obligations.

    11.        On 5 November 2020, the ICC Secretariat invited Respondent and the members of the
               Tribunal to comment on Claimants’ challenge by 16 November 2020. 9

    12.        On 10 November 2020, Respondent asked for an extension to submit comments on Claimants’
               challenge and on the same day the ICC Secretariat granted Respondent until
               20 November 2020 to do so. 10

    13.        On 12 November 2020, the members of the Tribunal submitted their comments on Claimants’
               challenge, 11 which are addressed below as necessary.


    3          Email from Pierre-Yves Gunter to the Parties dated 28 October 2020.
    4          Email from Pierre-Yves Gunter to the Parties dated 29 October 2020; Email from Robert Gaitskell QC to the
               Parties dated 29 October 2020; Email from Claus von Wobeser to the Parties dated 29 October 2020; Email from
               Pierre-Yves Gunter to the Parties dated 30 October 2020.
    5          Email from Pierre-Yves Gunter to Respondent dated 2 November 2020.
    6          Email from Claimants to the Pierre-Yves Gunter dated 2 November 2020.
    7          Email from Pierre-Yves Gunter to Claimants dated 3 November 2020.
    8          Email from Robert Gaitskell QC to Claimants dated 3 November 2020.
    9          Email from the ICC Secretariat to the Tribunal and the Parties dated 5 November 2020.
    10         Email from Respondent to the ICC Secretariat dated 10 November 2020; Email from the ICC Secretariat to
               Respondent dated 10 November 2020.
                                                                                                                         2

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 4 of 13




    II.        OBSERVATIONS           ON    THE     ADDITIONAL         DISCLOSURES          AND     COMMENTS          BY    THE
               ARBITRATORS

               A.       STANDARDS APPLICABLE UNDER THE ICC RULES

    14.        Claimants refer to their challenge of 28 October 2020 for a full elaboration on the standard of
               impartiality and independence and the disclosure requirements under the ICC Rules. 12
               Claimants stress again that, under the ICC Rules, arbitrators have to disclose “facts or
               circumstances which might be of such a nature as to call into question the arbitrator’s
               independence in the eyes of the parties, as well as any circumstances that could give rise to
               reasonable doubts as to the arbitrator’s impartiality”. 13 The ICC Note also provides a non-
               exhaustive list of circumstances that arbitrators must consider when assessing whether to
               make a disclosure, 14 and specifies that “[f]or the scope of disclosures, an arbitrator will be
               considered as bearing the identity of his or her law firm”. 15

    15.        In an attempt to justify their failure to disclose information of fundamental importance,
               Mr. Gunter and Dr. Gaitskell have taken the position that information of such nature was not
               expressly listed in the IBA Guidelines. 16 The spirit of the ICC Rules is not, however, that an
               arbitrator should disclose as little information as possible, and do so only on the basis of the
               examples expressly included in lists which are described as non-exhaustive. Rather, the ICC
               Rules require arbitrators to ask themselves at every stage of the proceedings whether they
               should disclose information that give rise to reasonable doubts in the eyes of the parties, even
               if they do not personally consider that their independence or impartiality is affected by such
               circumstances. The ICC Note similarly provides that “[t]he parties have a legitimate interest
               in being fully informed of all facts or circumstances that may be relevant in their view in order
               to be satisfied that an arbitrator or prospective arbitrator is and remains independent and
               impartial or, if they so wish, to explore the matter further and/or take the initiatives
               contemplated by the Rules.” 17 The ICC Note is also clear that “[a]ny doubt must be resolved
               in favour of disclosure.” 18

               B.       STANDARDS APPLICABLE UNDER THE LAW OF THE SEAT

    16.        Claimants refer to their challenge of 28 October 2020 for a full elaboration on the relevance
               of, and the standard applicable under, the law of the seat, i.e., the U.S. Federal Arbitration Act
               (“FAA”) 19 in particular as applied by the U.S. Court of Appeals for the Eleventh Circuit. 20
               Claimants recall that lack of impartiality is a cause of annulment under the FAA, 21 and that, an

    11         Letter from Pierre-Yves Gunter to the ICC Secretariat dated 12 November 2020; Letter from Robert Gaitskell QC
               to the ICC Secretariat dated 12 November 2020; Letter from Claus von Wobeser to the ICC Secretariat dated
               12 November 2020.
    12         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 5 [pp. 5-8], paras. 29-42.
    13         ICC Rules, Art. 11(2) (emphasis added).
    14         ICC Note to Parties and Arbitral Tribunals on the Conduct of the Arbitration, p. 5, para. 23.
    15         ICC Note to Parties and Arbitral Tribunals on the Conduct of the Arbitration, p. 6, para. 28.
    16         Letter from Pierre-Yves Gunter to the ICC Secretariat dated 12 November 2020, p. 7 [pp. 7-8], paras. 49, 51; Letter
               from Robert Gaitskell QC to the ICC Secretariat dated 12 November 2020, p. 3.
    17         ICC Note to Parties and Arbitral Tribunals on the Conduct of the Arbitration, p. 5, para. 20 (emphasis added).
    18         ICC Note to Parties and Arbitral Tribunals on the Conduct of the Arbitration, p. 5, para. 21.
    19         The Conditions of Contract and the Joint and Several Guarantee also confirm that the FAA applies. See Conditions
               of Contract dated February 2009, p. 140 [p. 127], Sub-Clause 20.6(f); Joint and Several Guarantee in Respect of the
               Third Set of Locks Contract dated 31 May 2010, p. 8, Sub-Clause 9.2(f).
    20         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 9, paras. 43-47.
    21         Pursuant to Section 10(a)(2) of the FAA, an award may be vacated “where there is evident partiality or corruption
               in the arbitrators, or either of them.” 9 U.S.C. § 10(a)(2).
                                                                                                                                3

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 5 of 13




               award may be vacated if an arbitrator fails to disclose any dealings that might create an
               “impression of possible bias”. 22 Importantly, under the jurisprudence of the Eleventh Circuit,
               an award may be vacated where “(1) an actual conflict exists, or (2) the arbitrator knows of,
               but fails to disclose, information which would lead a reasonable person to believe that a
               potential conflict exists.” 23 This standard, Claimants submit, is even higher than the standard
               currently set out in the ICC Note.

    17.        In addition, in light of the members of the Tribunal’s insistence that they were justified in not
               disclosing the information recently disclosed, Claimants emphasize that, just like under the
               ICC Rules, U.S. law provides that any doubt should be resolved in favor of disclosure. The
               U.S. District Court for the Southern District of Florida thus recently held that “the irreducible
               minimum requirement ... is full disclosure” and that where there “is any doubt as to whether
               circumstances of which the arbitrator is aware might create an impression of partiality, [the
               arbitrator] should disclose those circumstances.” 24 Moreover, the position under U.S. law is
               that arbitrators should conduct a reasonable investigation into potential conflicts. 25 Under the
               jurisprudence of the Second Circuit, “a failure to either investigate or disclose an intention not
               to investigate is indicative of evident partiality [under Section 10(a)(2) of the FAA].” 26

               C.        THE ADDITIONAL DISCLOSURES AND COMMENTS RECEIVED FROM THE MEMBERS
                         OF THE TRIBUNAL FURTHER CONFIRM THAT THEY MUST BE REMOVED

    18.        As explained in Claimants’ challenge of 28 October 2020 and further elaborated below, the
               members of the Tribunal’s disclosures, together with the information recently gathered by
               Claimants following targeted searches, call into question the independence of the Tribunal
               members in the eyes of Claimants and give rise to reasonable doubts as to the Tribunal
               members’ impartiality and freedom of judgment.

    19.        These doubts are further heightened by the fact that Mr. Gunter (president) and Dr. Gaitskell
               (arbitrator appointed by Respondent) have refused to carry out a full conflicts check,
               Dr. Gaitskell having even admitted that he never conducted any conflicts check at the level of
               his chambers.

    20.        Claimants have thus lost all confidence in the independence and impartiality of the arbitrators,
               who therefore must be removed.

                                   Mr. Gunter (president)

    21.        In response to Claimants’ initial request, Mr. Gunter belatedly disclosed that he is sitting with
               Dr. Gaitskell in an unrelated, but apparently still ongoing, ICC case (No. 24400). At first,
               Mr. Gunter did not explain the process that led to his and Dr. Gaitskell’s nominations and
               appointment (despite Claimants’ request). At Claimants’ repeated insistence, Mr. Gunter then
               disclosed that he was appointed president by Dr. Gaitskell and the other co-arbitrator, and was


    22         Commonwealth Coatings Corp. v. Cont’l Cas. Co., 393 U.S. 145, 149 (1968) (plurality opinion).
    23         Gianelli Money Purchase Plan & Trust v. ADM Investor Servs., 146 F.3d 1309, 1312 (11th Cir. 1998) (emphasis
               added); Mendel v. Morgan Keegan & Co., 654 Fed. App’x 1001, 1003 (11th Cir. 2016).
    24         Metropolitan Delivery Corporation v. Teamsters Local Union, 769, Not Reported in Fed. Supp., 2019 WL 3752245
               (S.D. Fl. 2019) p. 3 [p. 6] (“the ‘the irreducible minimum requirement ... is full disclosure.’ Cont'l Ins. Co. v.
               Williams, 1986 WL 20915, at *4 (S.D. Fla. Sept. 17, 1986), aff'd, 832 F.2d 1265 (11th Cir. 1987) (emphasis
               added). This means that where there ‘is any doubt as to whether circumstances of which the arbitrator is aware
               might create an impression of partiality, [the arbitrator] should disclose those circumstances.’ Fed. Vending, Inc. v.
               Steak & Ale of Fla., Inc., 71 F. Supp. 2d at 1249.”).
    25         Restatement on US Law of Int’l Commercial & Investor-State Arbitration (ALI, proposed final draft, 2019).
    26         Applied Indus. Materials Corp. v. Ovalar Makine Ticaret Ve Sanayi, A.S., 492 F.3d 132, 138 (2d Cir. 2007).
                                                                                                                                   4

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 6 of 13




               later confirmed by the ICC Court on 1 August 2019. 27 Mr. Gunter and Dr. Gaitskell have thus
               been sitting together on another tribunal, without Mr. von Wobeser, during the deliberations of
               the Tribunal in Panama 1 (and after the start of the Panama 2 arbitration).

    22.        As stated in Claimants’ challenge of 28 October 2020, arbitrators appointing each other in
               unrelated lucrative cases is a matter of great concern to parties and requires disclosure. 28
               While this may once have been tolerated, the arbitration community’s sensitivity in this
               respect has evolved. 29 This is particularly the case when the arbitrations in questions are a
               series of high-profile cases presenting common issues of fact and law, as in the present case.
               Claimants’ legitimate concerns are two-fold: (i) the fact that Mr. Gunter owes his appointment
               in another case to Dr. Gaitskell creates a connection and a situation of dependence between
               them, which is likely improperly to influence the deliberative process in the Arbitrations; and
               (ii) the fact that Mr. Gunter and Dr. Gaitskell sat together in another case throughout the
               duration of deliberations in Panama 1 means that they had opportunities to discuss the issues
               at stake in the Arbitrations in the absence of Mr. von Wobeser, thus improperly influencing
               the deliberations.

    23.        In addition, the information obtained (including from Mr. Gunter himself, following several
               rounds of exchanges) shows that Mr. Gunter sat on three occasions with the president of the
               Cofferdam Tribunal, without disclosing it to the Parties:

               •        Following Claimants’ Disclosure Requests, Mr. Gunter disclosed that he is sitting
                        with Prof. Hanotiau, the president of the Cofferdam Tribunal, in an unrelated, but still
                        ongoing, LCIA case. After a further question from Claimants, Mr. Gunter clarified
                        that he was in fact appointed president in that case by Prof. Hanotiau and the other co-
                        arbitrator on 22 July 2017, 30 after the start of the Arbitrations. These proceedings are
                        still ongoing.

               •        Claimants’ own research showed that Mr. Gunter also acted as co-arbitrator on a panel
                        where Prof. Hanotiau was president nominated by the co-arbitrators (including
                        Mr. Gunter), which Mr. Gunter failed to disclose, even following Claimants’
                        Disclosure Requests. 31 At Claimants’ insistence, Mr. Gunter finally confirmed the
                        existence of this arbitration, and clarified that he and his co-arbitrator appointed
                        Prof. Hanotiau as president in November 2016. 32 The award was issued on
                        6 June 2019. This means that this arbitration effectively ran in parallel with the
                        Arbitrations.

               •        Finally, Mr. Gunter belatedly disclosed that he had also sat with Prof. Hanotiau in an
                        ad hoc arbitration. 33 Mr. Gunter and his co-arbitrator appointed Prof. Hanotiau as
                        president on 3 October 2013. The award was rendered on 7 September 2015, after
                        Mr. Gunter’s nomination as President by the Parties in Panama 1 but before his
                        nomination in Panama 2.

    27         Email from Pierre-Yves Gunter to the Parties dated 29 October 2020, p. 9 [p. 4]. Contrary to what Mr. Gunter
               suggests in his observations on the challenge, he has not merely been sitting with Dr. Gaitskell. Rather,
               Dr. Gaitskell took an active part in Mr. Gunter’s nomination as president of the tribunal in this ICC Case. See
               Letter from Pierre-Yves Gunter to the ICC Secretariat dated 12 November 2020, p. 7 [pp. 7-8], para. 51.
    28         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 6 [pp. 6-7], paras. 32-38.
    29         Thomas Clay, “Le coarbitre”, in Mélanges en l’honneur du Professeur Pierre Mayer (Lextenso, 2015) at 133
               (Claimants’ translation).
    30         Email from Pierre-Yves Gunter to the Parties dated 29 October 2020, p. 10 [p. 5].
    31         ICC website - Information on ICC Case ID 00171.
    32         Email from Pierre-Yves Gunter to the Parties dated 29 October 2020, p. 10 [p. 5].
    33         Email from Pierre-Yves Gunter to the Parties dated 29 October 2020, p. 10 [p. 5].
                                                                                                                            5

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 7 of 13




    24.        Thus, Mr. Gunter and Prof. Hanotiau have been cross-appointing each other as president on
               three different tribunals since 2013. Mr. Gunter has been almost continuously sitting on
               tribunals with Prof. Hanotiau, and Mr. Gunter and Prof. Hanotiau must have repeatedly spent
               time together since 2013.

    25.        In their challenge of 28 October 2020, Claimants explained in detail why the above
               circumstances are highly problematic, and that they would never have accepted to consider
               Mr. Gunter as president nominee in the Arbitrations had they been aware of them. 34
               Mr. Gunter’s late contention that he “never shared information with Prof. Hanotiau about
               [their] respective cases relating to the Panama Canal” 35 is plainly insufficient, and in any event
               does not change the fact that this information should have been disclosed at the relevant time.
               The fact that the above-described circumstances are not mentioned in the IBA Guidelines does
               not absolve Mr. Gunter from his disclosure obligations under the ICC Rules and applicable
               U.S. precedents. In addition, Mr. Gunter’s further attempt to justify his lack of disclosure
               concerning Prof. Hanotiau by the fact that Claimants had accepted that Dr. Gaitskell, co-
               arbitrator in Panama 1 and 2, “was also sitting in another panel which had to deal with a
               dispute relating to the Panama Canal” 36 misses the point. Claimants did not oppose
               Dr. Gaitskell’s appointment in Panama 1 and 2, because they expected that he would act with
               independence and impartiality on the basis of his Statement of Acceptance, Availability,
               Impartiality and Independence (which unfortunately proved not to be the case). Claimants
               never accepted that it would be proper for Dr. Gaitskell or Prof. Hanotiau to spend time sitting
               alone with the President of the Tribunal in Panama 1 and 2.

    26.        Finally, Claimants explained in their challenge that Mr. Gunter’s initial reluctance to
               investigate and disclose potential connections of other members of his law firm further
               undermined his independence and impartiality in the eyes of Claimants. 37 Although
               Mr. Gunter finally agreed to provide information about the involvement of members of his
               firm in arbitration matters, Mr. Gunter refused to disclose similar information regarding non-
               arbitration matters. 38 Mr. Gunter merely stated that, to his knowledge (and it is not clear
               whether Mr. Gunter actually investigated the matter), “for the period 2013 until today (and
               without admitting the relevance of that period) [there were] no ‘matters of any nature
               generating revenues for [his] Firm’ … which are such as to call into question [his]
               independence in the eyes of the parties or to give rise to reasonable doubts as to [his]
               impartiality.” 39

    27.        Mr. Gunter’s recent disclosures therefore show that, while the Arbitrations were already
               ongoing:

                     •   he has been sitting with Prof. Hanotiau on at least three arbitrations (at least once
                         appointed as president by Prof. Hanotiau);

                     •   he has been nominated as president by Dr. Gaitskell on at least one (still ongoing)
                         arbitration; and

    34         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 10 [pp. 10-11], paras. 52-54.
    35         Letter from Mr. Gunter to the ICC Secretariat dated 12 November 2020, p. 7, para. 48.
    36         Letter from Mr. Gunter to the ICC Secretariat dated 12 November 2020, p. 7, para. 49 (“I shall add that since
               Claimants had accepted a situation where one of my co-arbitrator in Panama 1 and Panama 2, Dr Robert Gaitskell
               QC, was also sitting in another panel which had to deal with a dispute relating to the Panama Canal, I had even less
               a reason to believe that Claimants might be concerned with me sitting with Prof. Hanotiau in arbitration tribunals
               dealing with unrelated disputes involving different parties and different Counsel.”).
    37         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 11, para. 55.
    38         Email from Pierre-Yves Gunter to Claimants dated 3 November 2020.
    39         Email from Pierre-Yves Gunter to Claimants dated 3 November 2020.
                                                                                                                                 6

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 8 of 13




                     •   this occurred in a context where Prof. Hanotiau and Dr. Gaitskell sided to render the
                         majority award in the previous Cofferdam arbitration, which denied Claimants’ claim
                         in what Claimants consider to be a poorly-reasoned and sub-standard award.

    28.        In light of the above, Claimants consider that Mr. Gunter’s independence and impartiality in
               the present proceedings have been compromised and that he can no longer continue to serve in
               the Arbitrations.

                                  Dr. Gaitskell (appointed by Respondent)

    29.        The information obtained to date (including from Dr. Gaitskell himself) shows that
               Dr. Gaitskell failed to disclose facts and circumstances calling into question his independence
               and giving rise to reasonable doubts about his impartiality, and that he failed to carry out a
               proper conflict check at the level of his chambers (which to date he still refuses to do).

    30.        First, as explained above, Dr. Gaitskell has disclosed that he is sitting with Mr. Gunter on an
               unrelated and apparently still pending ICC case (No. 24400), and Dr. Gaitskell has now
               clarified, upon Claimants’ insistence, that he nominated Mr. Gunter as president of this
               tribunal. Unbeknownst to Claimants, Mr. Gunter and Dr. Gaitskell have therefore been sitting
               together on that other tribunal since 1 August 2019, 40 including during the deliberations of the
               Tribunal in Panama 1. Claimants already explained why this appointment is problematic, and
               Claimants would never have accepted it, had they been informed at the relevant time.

    31.        Second, Dr. Gaitskell has failed to provide a complete answer to Claimants’ disclosure request
               concerning any personal or professional relationship between him and members of the law
               firms and chambers (including Atkin Chambers) representing the Parties in this arbitration,
               including but not limited to whether he serves or has served as arbitrator with, or has been
               appointed by, members of the law firms and chambers representing the Parties in this
               arbitration. Dr. Gaitskell provided limited information in that regard on 24 October 2020, 41
               which prompted Claimants to insist on full disclosure on 26 October 2020. 42 However, on
               29 October 2020, Dr. Gaitskell merely answered Claimants’ request for clarification
               concerning some of the information unveiled by Claimants, and failed to confirm whether the
               information provided was complete. 43 Given the size of the law firms and chambers involved
               (Keating and Atkin), in particular on Respondent’s side, Claimants have very serious doubts
               that Dr. Gaitskell has disclosed all the connections with himself (or other members of his
               chambers) and law firms or chambers representing the Parties in this arbitration.

    32.        In response to Claimants’ Disclosure Requests, Dr. Gaitskell disclosed that Mr. Manus
               McMullan QC of Atkin Chambers (counsel for Respondent) is currently representing a party
               in an ICC arbitration in which Dr. Gaitskell is an arbitrator. 44 As noted by Claimants, a recent
               search conducted by Claimants in the ICC database on the Internet shows that Dr. Gaitskell
               was also nominated as president in at least two ICC cases by his co-arbitrators, where one of
               the co-arbitrators was Andrew White QC, a member of Atkin Chambers. 45 Dr. Gaitskell’s
               comment that Andrew White QC is “in a different set of chambers from [him]” misses the

    40         Email from Robert Gaitskell QC to Claimants dated 3 November 2020; Email from Pierre-Yves Gunter to the
               Parties dated 29 October 2020, p. 4.
    41         Email from Robert Gaitskell QC to the Parties dated 24 October 2020.
    42         Email from Claimants to Robert Gaitskell QC dated 26 October 2020.
    43         Email from Robert Gaitskell QC to the Parties dated 29 October 2020.
    44         Dr. Gaitskell has also now clarified that he was appointed president by the co-arbitrators. See Email from Robert
               Gaitskell QC to the Parties dated 29 October 2020.
    45         ICC website - Information on ICC Case ID 00778; ICC website - Information on ICC Case ID 00729. That White
               & Case appointed Andrew White QC in these arbitrations is irrelevant to the issue here.
                                                                                                                              7

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 9 of 13




               point. 46 The issue is that Andrew White QC belongs to the same chambers as Mr. Manus
               McMullan QC, who is lead counsel for Respondent. The ICC database only shows a limited
               number of cases. Dr. Gaitskell, who is a busy arbitrator, may have been appointed by or have
               appointed other members of Atkin Chambers in a number of additional arbitrations (ICC or
               otherwise). Claimants have a legitimate interest in being informed of any such circumstances.
               Dr. Gaitskell’s lack of transparency in that regard is yet another cause of concern for
               Claimants.

    33.        Third, with respect to the relationship between members of Dr. Gaitskell’s chambers and the
               Parties’ Counsel in the Arbitrations, Dr. Gaitskell has also taken the position that he has “no
               knowledge of what other members of Keating Chambers do professionally” and has “no way
               of knowing” it. 47 This means that, when Dr. Gaitskell filled in his Statement of Acceptance,
               Availability, Impartiality and Independence in Panama 1 and Panama 2, he did not conduct
               any conflict checks extending to the members of his barristers’ chambers, and that
               Dr. Gaitskell still has not done so. As Claimants explained in their challenge, 48 Dr. Gaitskell’s
               position is inconsistent with the evolution of the law and practice on disclosure. In particular,
               Claimants respectfully do not accept that Dr. Gaitskell has “no way of knowing” what his
               colleagues at Keating Chambers “do professionally”. Indeed, it is well known that clerks at
               chambers are able to gather the information needed for a conflict search, and indeed a number
               of chambers do this routinely for arbitration matters, precisely because of the evolution of the
               law and practice of international arbitration. The England & Wales Bar Council itself now
               encourages arbitrators to disclose relationships with another arbitrator or counsel who is a
               member of the same barristers’ chambers. 49

    34.        Dr. Gaitskell’s continued insistence that a barrister is forbidden by the Bar rules to disclose to
               another member of his chambers whether he or she has acted for a particular party or firm is
               unsubstantiated and does not withstand scrutiny. 50 For the avoidance of doubt, Claimants
               never asked Dr. Gaitskell to disclose the identity of the parties to other, unrelated proceedings
               in which he is acting as counsel or arbitrator. What Claimants consider relevant is whether
               Dr. Gaitskell and other members of his chambers have been appointed by (or have appointed)
               members of Atkin Chambers (counsel for Respondent). Dr. Gaitskell’s refusal to even
               investigate the matter is in breach of his obligations (in particular under U.S. law), and
               suggests that such repeat cross-appointments are common.

    35.        It is not acceptable for a barrister to abstain from conducting any sort of conflict check within
               his or her chambers. Pushing Dr. Gaitskell’s logic, one of the Parties’ counsel could have
               appointed other members of Dr. Gaitskell’s chambers several (even many) times within a
               short period of time, thus creating a flow of business between chambers, and Dr. Gaitskell
               would still have failed to disclose that information. However, it can hardly be disputed that
               such circumstances would call into question Dr. Gaitskell’s impartiality and independence in
               the eyes of the other party, especially if this party is not from the United Kingdom, as is the
               case with Claimants, and the arbitration is not seated in the United Kingdom.
    46         See Letter from Robert Gaitskell QC to the ICC Secretariat dated 12 November 2020, p. 4, para. 7(c).
    47         Email from Robert Gaitskell QC to the Parties dated 24 October 2020, p. 3 [p. 1].
    48         Letter from Claimants to the ICC Secretariat dated 28 October 2020, p. 8, paras. 39-42.
    49         Bar Council of England and Wales, Information Note regarding barristers in international arbitration dated
               6 July 2015, p. 5, para. 15(d) (“[G]ood practice would dictate that in circumstances where a barrister comes to
               understand that he or she has been instructed in an arbitration where one or more of the members of the Tribunal
               are barristers in the same set of chambers, prompt disclosure ought to be made by those instructing the barrister
               advocate to the legal representatives of the other side. This will ensure as far as possible that the guidance set out in
               the IBA Guidelines on Conflicts of Interest in International Arbitration is followed (see further below). A failure to
               make prompt disclosure, could ultimately, lead to a challenge to the independence of the member(s) of the Tribunal
               in question.”).
    50         Email from Robert Gaitskell QC to the Parties dated 29 October 2020.
                                                                                                                                      8

    EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 10 of 13




     36.        In light of the above, Claimants consider that Dr. Gaitskell’s independence and impartiality in
                the present proceedings have been compromised and that he can no longer continue to serve in
                the Arbitrations.

                                   Mr. von Wobeser (appointed by Claimants)

     37.        In their challenge, Claimants explained that it would be proper to replace the entire Tribunal,
                including Mr. von Wobeser, since, having sat with Mr. Gunter and Dr. Gaitskell, Mr. von
                Wobeser’s impartiality and independence was indirectly, but necessarily, affected by the
                above-described circumstances. Mr. von Wobeser may not have known of all of the
                interrelationships between Mr. Gunter, Dr. Gaitskell and Prof. Hanotiau, but was most likely
                influenced by their views of the evidence and legal arguments.

     38.        Claimants also explained that this conclusion is reinforced by the fact that, in response to
                Claimants’ Disclosure Requests, Mr. von Wobeser disclosed that he has been sitting with
                Mr. Andrés Jana, Counsel for Respondent in the Arbitrations, in an unrelated ICSID case.
                Mr. von Wobeser has now clarified that, in that case, Mr. Jana accepted his appointment as
                arbitrator on 7 November 2018, Mr. von Wobeser accepted his appointment as arbitrator on
                21 November 2018, and the president of the tribunal accepted his appointment on
                18 July 2019. 51

     39.        That Mr. von Wobeser spent time sitting with counsel for Respondent, shortly before the oral
                closings in Panama 1, during the deliberations of Panama 1, and during the course of Panama
                2, is a real cause of concern for Claimants, in particular since Mr. von Wobeser disclosed
                further involvement in a case in which Mr. Jana was also involved. 52 Mr. von Wobeser’s
                observation that this information is available on the ICSID website does not absolve him from
                his disclosure obligation, as parties cannot be expected to check repeatedly the websites of all
                major arbitral institutions to verify if an arbitrator has been appointed in cases creating a
                conflict of interest. Rather, it is reasonable to expect that Mr. von Wobeser himself, having
                direct and immediate knowledge of his appointments and nominations, disclose them
                promptly to the parties. Such is the spirit of the ICC Rules, ICC Note and IBA Guidelines.

     40.        Taken together, these facts and circumstances call into question Mr. von Wobeser’s
                independence in the eyes of Claimants and give rise to reasonable doubts as to his impartiality.
                Claimants consider that Mr. von Wobeser’s independence and impartiality in the present
                proceedings have been compromised and that he can no longer continue to serve in the
                Arbitrations.




     51         Email from Claus von Wobeser to the Parties dated 29 October 2020.
     52         Mr. von Wobeser further disclosed that he is acting as president of an ICC tribunal in which Mayer Brown, counsel
                to Respondent in the Arbitrations, appears as counsel to the respondent, and that he is currently sitting with
                arbitrators who were also members of the tribunal in related ICC cases arising from the Project, although not
                Prof. Hanotiau or Dr. Gaitskell. See Email from Claus von Wobeser to the Parties dated 24 October 2020. Mr. von
                Wobeser acted the Vieira v. Chile case (ICSID Case No. ARB/04/7) in which Mr. Jana was counsel for the
                respondent, and in the Highbury International v. Venezuela case (ICSID Case No. ARB/11/1), in which Mr. Carlos
                Arrue Montenegro (now in-house counsel to Respondent) was counsel for respondent. At first, Mr. von Wobeser
                had not disclosed the existence of these cases or the method of appointment. Mr. von Wobeser has now provided
                clarifications on these cases. See Email from Claus von Wobeser to the Parties dated 29 October 2020. Finally,
                Claimants note that Mr. von Wobeser and Mr. Jana are, respectively, part of the Comité Ejecutivo and Consejo
                Directivo of ALARB (http://www.alarb.org/esp/asociacion.php).
                                                                                                                               9

     EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 11 of 13




                D.       LETTER FROM THE CEOS OF SACYR S.A., WEBUILD SPA AND JAN DE NUL NV

     41.        Claimants take this matter very seriously, given the significance of this case in both monetary
                and reputational terms.

     42.        The CEOs of the Webuild, Sacyr and Jan De Nul (three repeat users of ICC dispute resolution
                services) have thus taken the extraordinary step to write personally to the President of the ICC
                Court to voice their concerns. 53 For full transparency, this letter is enclosed as Attachment 1.
                As they have written, in high-stake arbitrations, “[u]sers cannot accept any risk that the
                outcome of a dispute of fundamental importance to them may have been influenced by
                improper considerations.” 54 They also point out that the practices belatedly disclosed by the
                arbitrators “undermine the users’ confidence in the system”, while “[m]embers of the business
                community turn to ICC arbitration precisely to avoid arrangements that give rise to suspicions
                and risks as to the arbitrators’ independence and impartiality and freedom of judgment.” 55

     43.        Claimants therefore trust that the ICC Court will scrutinize the arbitrators’ behaviour in the
                Arbitration thoroughly, and conclude that, in light of their belated disclosures and failure to
                make full disclosure, in violation of the spirit and letter of the ICC Rules and the law of the
                seat of arbitration, all three arbitrators must be disqualified and replaced by a suitable,
                independent, and impartial tribunal.

     44.        In light of the importance of this challenge for Claimants and the principle issues of
                fundamental importance at stake here, Claimants request that this challenge be examined and
                decided in a Plenary Session of the ICC Court, open to all Court Members.

     Claimants reserve the right further to submit additional observations should they receive additional
     disclosures from the arbitrators or obtain further relevant information.



     Yours faithfully,




     Carolyn B. Lamm
     Phillip Capper
     Nicolas Bouchardie
     Hansel T. Pham
     WHITE & CASE LLP

     Richard McKim Preston
     Jeffrey M. Hummel
     SEYFARTH SHAW LLP



     53         Attachment 1, Letter from Messrs. Manuel Manrique Cecilia, Pietro Salini and Jan-Piet De Nul to the President of
                the ICC Court dated 12 November 2020, p. 2.
     54         Attachment 1, Letter from Messrs. Manuel Manrique Cecilia, Pietro Salini and Jan-Piet De Nul to the President of
                the ICC Court dated 12 November 2020, p. 2.
     55         Attachment 1, Letter from Messrs. Manuel Manrique Cecilia, Pietro Salini and Jan-Piet De Nul to the President of
                the ICC Court dated 12 November 2020.
                                                                                                                             10

     EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 12 of 13




     Andrea Carlevaris
     Giovanni Minuto
     BONNELLI EREDE

     Elliot Geisinger
     Christopher Boog
     SCHELLENBERG WITTMER




     Cc:

     BÄR & KARRER SA
     Pierre-Yves Gunter                   pierre-yves.gunter@baerkarrer.ch
     Daria Vernisse                       daria.vernisse@baerkarrer.ch
     Anya Marinkovich                     anya.marinkovich@baerkarrer.ch

     KEATING CHAMBERS
     Robert Gaitskell                     rgaitskell@keatingchambers.com

     VON WOBESER Y SIERRA S.C.
     Claus von Wobeser                    cvonwobeser@vwys.com.mx

     WHITE & CASE LLP
     Francis A. Vasquez, Jr.              fvasquez@whitecase.com
     Daniel Garton                        dgarton@whitecase.com
     Paul Brumpton                        pbrumpton@whitecase.com
     Matthew N. Drossos                   mdrossos@whitecase.com
     Angélica André                       aandre@whitecase.com

     ALEMAN, CORDERO, GALINDO & LEE
     Jorge Federico Lee                   jfl@alcogal.com
     Anibal Galindo                       agalindo@alcogal.com

     VINSON & ELKINS RLLP
     Nick Henchie                         nhenchie@velaw.com
     James Loftis                         jloftis@velaw.com
     Scott Stiegler                       sstiegler@velaw.com
     Susanna Fidoe                        sfidoe@velaw.com
     Justine Moxham                       jmoxham@velaw.com
     Peter Danysh                         pdanysh@velaw.com
     Louise Woods                         lwoods@velaw.com
     Sophia Burton                        sburton@velaw.com
     Ben Grunberger-Kirsh                 bgrunberger-kirsh@velaw.com
     Michala Kucharikova                  mkucharikova@velaw.com
     Justine Moxham                       jmoxham@velaw.com
     Charles Aitchison                    caitchison@velaw.com

     MAYER BROWN
     INTERNATIONAL LLP
     Raid Abu-Manneh                      rabu-manneh@mayerbrown.com
     Kwadwo Sarkodie                      ksarkodie@mayerbrown.com
                                                                             11

     EMEA 129264176
Case 1:20-cv-24867-DLG Document 6-70 Entered on FLSD Docket 11/25/2020 Page 13 of 13




     Joseph Otoo                          jotoo@mayerbrown.com
     Michael Cottrell                     mcottrell@mayerbrown.com
     Alejandro Lopez Ortiz                alopezortiz@mayerbrown.com
     Patricia Ugalde                      pugalderevilla@mayerbrown.com
     George Fischer                       gfisher@mayerbrown.com
     Mark McMahon                         mmcmahon@mayerbrown.com

     ATKINS CHAMBERS BARRISTERS
     Manus McMullan QC                    mmcmullan@atkinchambers.com
     Peter Land                           pland@atkinchambers.com

     ACP SECTION FOR LEGAL ADVICE ON
     CONTRACTS, CANAL EXPANSION
     PROGRAM
     Carlos Arrue Montenegro              caarrue@pancanal.com
     Karla Arias                          karias@pancanal.com




                                                                            12

     EMEA 129264176
